         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
ALAN SIMONS,                              :                 C.A. NO. 2:21-cv-00129-CMR
                                          :
                        Plaintiff,        :
                                          :
      v.                                  :
                                          :
BUCHANAN INGERSOLL & ROONEY PC,           :
and ROYER COOPER COHEN BRAUNFELD          :
LLC,                                      :
                        Defendants.       :
__________________________________________:

             DEFENDANT BUCHANAN INGERSOLL & ROONEY PC’S
            MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendant Buchanan Ingersoll & Rooney PC moves the Court pursuant to Federal Rule of

Civil Procedure 12(b)(6) to dismiss the Amended Complaint of Plaintiff Alan Simons in its entirety

and with prejudice.    The grounds for this Motion are set forth in the attached supporting

Memorandum of Law.


Dated: March 8, 2021                         Respectfully submitted,

                                             /s/ Craig D. Mills
                                             Craig D. Mills (PA ID No. 81331)
                                             Andrew G. Hope (PA ID No. 317932)
                                             BUCHANAN INGERSOLL & ROONEY PC
                                             Two Liberty Place
                                             50 S. 16th Street, Ste 3200
                                             Philadelphia, PA 19102
                                             Tel: (215 665-8700
                                             Fax: (215) 665-8760

                                             Attorneys for Buchanan Ingersoll & Rooney PC
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 2 of 28




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
ALAN SIMONS,                              :                  C.A. NO. 2:21-cv-00129-CMR
                                          :
                        Plaintiff,        :
                                          :
      v.                                  :
                                          :
BUCHANAN INGERSOLL & ROONEY PC,           :
and ROYER COOPER COHEN BRAUNFELD          :
LLC,                                      :
                        Defendants.       :
__________________________________________:

              DEFENDANT BUCHANAN INGERSOLL & ROONEY PC’S
                  MEMORANDUM OF LAW IN SUPPORT OF ITS
             MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Buchanan Ingersoll &

Rooney PC (“Buchanan”), respectfully submits this Memorandum of Law in support of its Motion

to Dismiss the Amended Complaint of Plaintiff Alan Simons (“Simons”).

                                        INTRODUCTION

       This is a legal malpractice case, brought by Simons against Buchanan even though

Buchanan never represented Simons. In this lawsuit, Simons looks to blame Buchanan for the

drop in valuation of his ownership interest in a business caused by COVID. Not only was

Buchanan never Simons’ lawyer, but it was Simons who selected the date upon which the business

was valued. There is not a single element of this case that is based upon any meritorious duty,

breach or damages, and it is filed beyond the applicable statute of limitations.

                      BACKGROUND AND PROCEDURAL HISTORY

       The entire focus of Simons’ lawsuit is a December 2015 contract amendment, which he

argues (not COVID) caused him to receive a lower value for his shares. First, Buchanan did not



                                                 1
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 3 of 28




represent Simons with regard to this amendment or otherwise. Second, the language of the

amendment was available and known by Simons in December 2015 and all applicable statutes of

limitation have expired. Third, even if Buchanan had represented Simons (which it did not) and

even if the claims were not time barred (which they are), there was nothing inappropriate, unfair

or inequitable about the amendment. The amendment was actually ideal for Simons, and the only

reason for his alleged damages (if any) was his poorly timed decision to force a valuation of the

business at a time when it was adversely impacted by COVID.

                             Buchanan Never Represented Simons

       Prior to 2006, Simons owned RDS Vending, LLC (“RDS”), and Buchanan had no

relationship with Simons or RDS. In late 2006, Buchanan’s client John Brown (“Brown”), bought

a 50% interest in RDS. Buchanan represented Brown in that acquisition, and Simons was

represented by separate counsel. As part of the acquisition, Brown and Simons signed a “Put-Call

Agreement” that gave Simons the right to “put” his remaining 50% interest in RDS to Brown to

force Brown to buy him out, and gave Brown the right to “call” Simons’ share of RDS to force

Simons to sell. The Put-Call Agreement was subsequently amended three times. The second of

those amendments is at issue in this case.

       Buchanan never represented Simons in any matter whatsoever. On the contrary, Buchanan

represented Brown and was adverse to Simons in the drafting of the original Put-Call Agreement

and each of the three Amendments thereto. See Am. Compl., Exs. 1, 2, 7, 8.     Simons has never

signed an engagement letter in which he retained Buchanan to represent him, never used his own

money to pay any Buchanan invoice and never privately consulted, conferred or communicated

with any Buchanan attorney about any legal matter separate and apart from Brown. Thus,




                                               2
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 4 of 28




Buchanan has never represented Simons individually in any matter, specifically including the

drafting of the Put-Call Agreement and its Amendments.

         Simons argues, with no good faith basis, that because Buchanan was engaged to represent

RDS on a couple of finite, abbreviated, commercial matters, Buchanan should be “deemed” to

have been representing Simons as an individual. However, these two things are not equivalent.

In fact, when Simons, as manager of RDS, did retain Buchanan to represent RDS in a commercial

matter (RDS was pursuing vending routes at the Philadelphia airport), the engagement letter, as

signed by Simons himself, expressly states that Buchanan represented RDS only, and not Simons

or any of the individual members of RDS. See Am. Compl., Ex. 3 at p. 2. Of course, Buchanan’s

engagement by RDS had nothing to do with the Put-Call Agreement, its Amendments or the

parties’ rights thereunder and all of Buchanan’s time was billed to and paid by RDS, not Simons.

No separate or confidential discussions ever occurred between Buchanan and Simons.

       Not only was Buchanan never Simons’ lawyer, but his actions demonstrate he understands

this. In fact, in an arbitration initiated by Simons against Brown in October 2019 (described below)

in which Simons sought to strip Brown of his call rights under the Put-Call Agreement (Simons

lost), Buchanan represents Brown adverse to Simons. In that arbitration, Simons has never once

claimed Buchanan represented him or raised an objection to Buchanan’s representation of Brown

adverse to Simons even though that case has gone through AAA proceedings, Federal District

Court and is now at the Third Circuit. That is not all.

       Since early 2019, Buchanan has also represented Brown adverse to Simons in an action

currently pending in the Philadelphia Court of Common Pleas in which Brown seeks recovery for

Simons’ self-dealing, misappropriations and mismanagement of RDS (the “CCP Action”). As in

the arbitration adverse to Brown, Simons is represented in the CCP Action by Mr. Bochetto. In




                                                 3
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 5 of 28




the CCP Action, Simons waited until 13 months after suit was filed before moving to disqualify

Buchanan on the baseless allegation that Buchanan had represented him personally in connection

with Buchanan’s work for RDS – not the Put-Call Agreement or any of its Amendments.

Tellingly, when that motion to disqualify came on for a hearing before Judge Wright-Padilla on

September 20, 2020, Bochetto ignominiously withdrew the motion, citing a lack of supporting

evidence.

  Simons’ Expectations for a Bigger Payout Were Based Upon His Misreading of the Put-
   Call Agreement, COVID and the Poor Timing of His Put Notice – Not Amendment II

       The language of the Put-Call Agreement established rather complex and variable periods

of time when Simons could exercise his put rights (“Put Period”), and differing periods when

Brown could exercise his call rights (“Call Period”). The Put-Call Agreement also set the dates

upon which RDS would be valued (“Valuation Date”), which varied based upon circumstances

and differed between the put rights and the call rights. There is no question Brown was represented

by Buchanan in connection with the Put-Call Agreement in 2006-07, and that Simons was

represented by separate counsel.

       After the acquisition, Simons continued to serve as president of RDS and run the business,

while Brown remained a relatively passive participant, concentrating his attention on other

companies that he owns and operates. Buchanan continued to represent Brown in a variety of

matters regarding these other businesses. When Buchanan was retained by RDS, the engagement

letter, signed by Simons, expressly stated that Buchanan was not being engaged by Simons

individually. Buchanan has never been engaged to represent Simons and never did.




                                                4
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 6 of 28




       In the original Put-Call Agreement, Simons’ Put Period had a variable start date1 but a

Valuation Date that was fixed as the date the Put Period started. The Put-Call Agreement also set

the start of Brown’s Call Period with a variable start date2 but a Valuation Date that was not fixed

as of the date the Call Period started. The Valuation Date for the Call Period was “the date that

the Call Option is exercised.” See Am. Compl., Ex. 1 at paragraphs 2 and 3. Simons, represented

by counsel other than Buchanan, accepted these terms.

       This distinction in the original Put-Call Agreement between the fixed Valuation Date for

Simons’ Put Option versus the flexible Valuation Date for Brown’s Call Option (negotiated at a

time when Simons admits he was not represented by Buchanan) is critical. From the very

beginning, the Valuation Date of Simons’ put was not pinned to the date he elected to exercise it

(unlike Brown’s Valuation Date for his call). In the original Put-Call Agreement, Simons’ Put

Period was from year three to year five. However, if Simons continued to work at RDS beyond

the third anniversary of that Agreement (1/2/10), the Valuation Date remained the start of the Put

Period or the third anniversary (1/2/10). Therefore, from the very beginning, Simons agreed that

he would not benefit from any value increase in RDS between years three and five even if he

remained President during that time.

       The Put-Call Agreement was modified on three occasions - Amendment I on June 30, 2011,

Amendment II on December 3, 2015 and Amendment III on April 12, 2016.3 Each of these

Amendments was necessitated by the parties’ desire to extend the original Put and Call Periods in

the Put-Call Agreement because Simons continued to extend his employment with RDS beyond




1
  The start date for the Put Period was the earliest of four different events.
2
  The start date for the Call Period was also the earliest of four events, but not the same four
events as applicable to the Put Period.
3
  The substance of the change in Amendment III is not relevant to this dispute.


                                                  5
           Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 7 of 28




the original period set in the Put-Call Agreement. The language in each Amendment tracked the

original structure, and the original disparity between the inflexibility of the Valuation Date for the

Put Option and the flexibility of the Valuation Date for the Call Option was preserved and accepted

by the parties.

        For Amendment I in 2011, Buchanan represented Brown and Simons admits he was

represented by separate counsel. At that time, Buchanan had not yet even been engaged to

represent RDS in any matter. Amendment I was signed on June 30, 2011 which was six months

after the start of the new Put Period (which started on January 1, 2011) so the Valuation Date for

the Put Option was fixed - at the time Amendment I was signed - as of January 1, 2011. See

Am. Compl., Ex. 2. That is, Simons, while represented by counsel other than Buchanan, agreed

to a fixed Valuation Date that was based on a date six months in the past and therefore agreed that

he would not share in any increase in future value of RDS (nor risk suffering from any future loss

in value). In Amendment I, Simons agreed to the concept of setting a fixed Valuation Date that

would lock in the value of his shares, avoiding any future risk (or reward).4

        Between Amendment I (June 30, 2011) and Amendment II (December 3, 2015), Simons

continued to run RDS, Buchanan continued to represent Brown, and Buchanan was engaged to

represent RDS by an engagement letter that expressly said Buchanan was not representing Simons.

        For Amendment II, Buchanan represented Brown and not Simons, just like Buchanan had

in the original Put-Call Agreement and Amendment I. Buchanan’s communications regarding

Amendment II were exclusively with Brown. Buchanan had no communication with Simons

regarding Amendment II. Rather, Simons consulted and communicated solely with lawyers at



4
The Valuation Date for the Call Option remained flexible as “the date the Call Option is exercised.” See Am.
Compl., Ex. 2 at amended paragraphs 2 and 3.



                                                        6
           Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 8 of 28




Royer Cooper Cohen Braunfeld LLC, the other defendant in this action, with regard to Amendment

II. Simons was plainly aware that Buchanan was representing Brown and not him on Amendment

II, as is obvious from the November 2015 emails attached to the Amended Complaint showing

that Buchanan attorneys were advising Brown, and not Simons, regarding Amendment II. See

Am. Compl., Ex. 7.

        Amendment II (dated December 3, 2015), like Amendment I, tracked the language of the

original Put-Call Agreement. See Am. Compl., Exs. 1, 2, 8. Though Amendment II extended the

Put and Call Periods, Amendment II preserved the inflexible v. flexible Valuation Date distinction

between Simons’ put rights and Brown’s call rights. For Simons’ Put Option, the Valuation Date

remained fixed at the start of the Put Period, which was December 3, 2015.5                          Just like in

Amendment I, Simons agreed in Amendment II to the concept of setting a fixed Valuation Date

that would lock in the value of his shares and avoid any future risk. However, unlike Amendment

I, in Amendment II, in addition to setting a “floor” for Simons’ valuation (as of December 3, 2015

– the best year RDS had ever had to that point), Simons negotiated the ability to reap the benefit

of future increases in value. For Simons, Amendment II was truly a “win-win.”

        Amendment II provided Brown a 12-month period from when Simons put his shares to

Brown to allow Brown to obtain financing in order to acquire Simons’ interest in RDS. That is,

Amendment II gave Brown up to one year to close on Simons’ Put Notice (“Brown’s Close Date”).

And, Amendment II provided Simons with the benefit of receiving the higher valuation for his

shares between the fixed Valuation Date of December 3, 2015 (i.e., the “floor”) and Brown’s Close

Date. This provided Simons with the benefit of having a “floor” value for his shares based upon




5
 The Valuation Date for the Call Option remained flexible to “the date the Call Option is exercised.” See Am.
Compl., Ex. 8 at amended paragraphs 2 and 3.


                                                        7
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 9 of 28




2015 numbers (a great year) but also the potential to gain any upside in value increase that occurred

as of Brown’s Close Date – truly a “win-win.”

       Simons’ entire claim against Buchanan is premised on his false assertion that Buchanan

represented him and a complete misreading of Amendment II. Simons incorrectly alleges that

Amendment II adversely impacted him because “even if Simons spent the next five (5) years of

his life growing the business, he would see not one dime for that growth.” Am. Compl. ¶ 47. This

is exactly the opposite of what Amendment II says. In fact, Amendment II expressly provided

Simons with the higher valuation between a Valuation Date of (a) December 3, 2015 and (b)

Brown’s Close Date. Had RDS’s value grown between the signing of Amendment II and Brown’s

Close Date, Simons would have reaped the benefit of that increase.

       Amendment III was signed in April 2016, just months after Amendment II. Though the

substance of this change is not relevant here, it is relevant that, like the Put-Call Agreement and

Amendments I and II, Buchanan did not represent nor have any communications with Simons with

regard to Amendment III. Buchanan’s only communications regarding Amendment III were with

Brown. It is also relevant that Amendment III involved the same paragraphs at issue here

(paragraphs 2 and 3 to the Put-Call Agreement), which again highlighted for Simons the language

he now finds offensive as far back as April 2016.

                     Simons Delays and then Mis-Times His Put to Brown

       For years after signing Amendment II, Simons elected not to put his shares to Brown as

the value of RDS grew. Instead, Simons elected to hold his 50% share in RDS and his position as

its sole Manager and to earn millions in dividends and salary. In late 2018, Brown discovered that

Simons had also been incentivized not to sell out his interest because Simons had been abusing his

powers as Manager to enrich himself and his family. In March of 2019, after Brown complained




                                                 8
        Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 10 of 28




of Simons’ mismanagement and demanded an independent audit of RDS’s finances, Simons filed

a surprise arbitration demand against Brown (the “Arbitration”). In the Arbitration, Simons

unsuccessfully sought to avoid further scrutiny of his mismanagement by seeking to void Brown’s

call rights under the Put-Call Agreement. These sham claims were dismissed by AAA Arbitrator

Judy Weintraub in October 2019, and Simons’ petition to overturn the Arbitration award in

Brown’s favor was denied by Judge Gerald McHugh of the United States District Court for the

Eastern District of Pennsylvania, who confirmed the award in March 2020. Simons’ meritless

appeal of Judge McHugh’s decision is currently pending in the United States Court of Appeals for

the Third Circuit.

       Had Simons elected to put his shares to Brown in March of 2019 instead of filing the

frivolous Arbitration against Brown, Simons could have cashed out at a time when RDS was at its

highest valuation and reaped the millions he now claims he lost due to the COVID-induced

downturn. Instead, and certainly not anticipating something like COVID to ever happen, Simons

held his shares with the expectation that RDS’s value would to continue to rise. But, the world

changed between March 2019 and March 2020.

       By March 2020, Simons’ Arbitration against Brown had been dismissed and affirmed in

Federal Court, Brown was pressing for an audit of Simons’ malfeasance in running RDS and the

world was starting its COVID-induced lockdown which Simons knew would adversely impact

RDS’s sales and value. It was at this point that Simons abruptly changed course and put his shares

to Brown on March 17, 2020 (the “Put Notice”). The Put Notice was delivered to Buchanan, as

counsel for Brown, by Simons’ counsel George Bochetto, Esq., who also represents Simons in the

Arbitration (but not, interestingly, in this malpractice action). See Am. Compl. ¶¶ 54-55. The




                                                9
        Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 11 of 28




effect of the Put Notice is to require Brown to buy Simons’ 50% share in RDS no later than one

year after the notice (March 17, 2021). The Put Notice is irrevocable.

       Simons’ about-face decision to issue the Put Notice on March 17, 2020 was designed to be

a bold, strategic ploy to force Brown to buy out Simons’ 50% interest based on RDS’s revenues

for 2019, which Simons rightly anticipated would be much higher than the COVID-impacted 2020

revenues.6 However, the strategy backfired because it was premised entirely upon Simons’ (and

Bochetto’s) misreading of the Valuation Date terms that had not changed in substance since 2007.

See Am. Compl., Exs. 1, 2, 8.

       In delivering his Put Notice in March 2020, Simons forgot or perhaps never understood

that since 2007, the Valuation Date for the Put Option was very different than the Valuation Date

for the Call Option. The Valuation Date for the Put Option was fixed as of the start of the Put

Period which, per Amendment II, was December 3, 2015. Simons mistakenly thought he had the

ability to manipulate the Valuation Date in sync with his Put Notice date. But, per the terms of

Amendment I of the Put-Call Agreement, he had not had that ability since January 1, 2010.

       Also, because of Amendment II, Brown was not forced to close immediately on Simons’

shares; Brown had 12 months to prepare for Brown’s Close Date. After failed negotiations to

agree on a valuation date, Brown informed Simons that Brown’s Close Date would occur in

September 2020. Per Amendment II, the value for Simons’ shares would therefore be the higher

of RDS’s value as of December 3, 2015 or September 7, 2020 – not the value as of the date of

Simon’s Put Notice (March 17, 2020) that Simons had mistakenly targeted. See Am. Compl., Ex.

8 at amended paragraph 2.




6
 Per the agreement, the value was based upon the 12-month period ending on the last day of the
calendar quarter before the Valuation Date.


                                               10
          Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 12 of 28




         Simons’ incorrect assumption that he could peg the Valuation Date for the Put Option as

the same date as his Put Notice led him to expect that he would realize a higher valuation for his

ownership interest. However, per the Put-Call Agreement, the Valuation Date was fixed as the

higher value for RDS between a Valuation Date of December 3, 2015 or September 7, 2020.

Despite the timing of the Put Notice, Simons’ Valuation Date for his 50% interest is not calculated

based on RDS’s 2019 revenues.

         After delivering his gaffe-induced Put Notice, Simons retained the law firm of Cozen

O’Connor to represent him in finalizing the Put Purchase Price and drafting the release under

which Brown would purchase his shares. Brown, again represented by Buchanan with no

objection from Simons, apprised Simons’ counsel that the Valuation Date he had targeted was

incorrect and proposed a Put Purchase Price calculated based upon the (correct) date. See Am.

Compl. ¶ 55. Outraged to find that he and his counsel had employed an errant strategy in putting

his shares to Brown, Simons retained yet another lawyer, Paul Rosen, Esq., to file this action,

claiming for the first time that Buchanan’s representation of Brown in connection with

Amendment II represented a conflict of interest. Essentially, stinging from shooting himself in his

own foot – or being shot by his then-counsel – Simons now struggles to find someone else to

blame.

         In bringing this legal malpractice action, Simons improperly seeks recovery from a law

firm that never represented him on time-barred claims for which he has failed to plead any breach

or causation of damages. Simons’ claims against Buchanan for negligent misrepresentation and

tortious interference with the Put-Call Agreement by virtue of its representation of Brown in

connection with Amendment II is similarly time barred. Moreover, Simons cannot state a claim




                                                11
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 13 of 28




against Buchanan as an agent for a party to the Put-Call Agreement. And Buchanan is immune

from liability, having advised its client in good faith during the negotiation of Amendment II.

                                           ARGUMENT

       I.      Legal Standard

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a plaintiff’s

allegations “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although the Court must accept all well-pleaded

facts as true and draw reasonable inferences in favor of the plaintiff, it need not accept legal

conclusions masquerading as facts. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing

Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550

U.S. at 555). In addition, “where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’” Iqbal, 129 S. Ct. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)). To state

a plausible claim, a plaintiff must “provide the ‘grounds’ of his ‘entitle[ment] to relief’ [which]

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (citation omitted).

       II.     The Amended Complaint Should Be Dismissed as Time Barred

       While the essence of Simons’ claim is legal malpractice, he asserts multiple theories of

recovery: breach of fiduciary duty (Count I), professional negligence (Count II), breach of contract

(Count III), negligent misrepresentation (Count IV) and tortious interference with contractual

relations (Count V). Under Pennsylvania law, the statute of limitations for breach of fiduciary

duty and professional negligence is two years. Edwards v. Duane, Morris & Heckscher, LLP,

2002 U.S. Dist. LEXIS 16301, at *14 (E.D. Pa. Aug. 7, 2002); ASTech Int’l, LLC v. Husick, 676


                                                 12
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 14 of 28




F. Supp. 2d 389, 396-97 (E.D. Pa. 2009). The limitations period for claims of negligent

misrepresentation and tortious interference with contractual relations is also two years.

Doddapaneni v. Exide Corp., 2000 U.S. Dist. LEXIS 15, at *4 (E.D. Pa. Jan. 5, 2000); Hyldahl v.

Denlinger, 661 Fed. Appx. 167, 170 (3d Cir. 2016). The statute of limitations for breach of

contract actions is four years. Edwards, 2002 U.S. Dist. LEXIS 16301, at *16.

       Pennsylvania favors strict application of the statutes of limitation. Wachovia Bank, N.A. v.

Ferretti, 935 A2d 565, 572 (Pa. Super. Ct. 2007). “[T]he trigger for the accrual of a legal

malpractice action is not the realization of actual loss, but the occurrence of a breach of duty.” Ross

v. Meyer, 2014 U.S. Dist. LEXIS 83349, at *35 (E.D. Pa. June 19, 2014). When the issue of

whether the statute of limitations has run involves a factual determination, the determination is for

the jury. Edwards, 2002 U.S. Dist. LEXIS 16301, at *8 (citing Smith v. Bell Tel. Co. of

Pennsylvania, 397 Pa. 134, 153 A.2d 477, 481 (1959)). However, “where the facts are so clear

that reasonable minds cannot differ” the commencement of the limitations period may be

determined as a matter of law. Id.

       In legal malpractice actions, the statute of limitations is tolled “only when the client, despite

the exercise of due diligence, cannot discover the injury or its cause.” Ferretti, 935 A2d at

573. The standard of reasonable diligence is an objective one. Svarzbein v. Saidel, 1999 U.S.

Dist. LEXIS 14516, at *21, (E.D. Pa. Sept. 10, 1999). Under this standard, “[t]he statute is tolled

only if a reasonable person in plaintiff’s position would not have been aware of the salient facts”

and the “failure to make inquiry when information is available is failure to exercise reasonable

diligence as a matter of law.” Id. at *22 (citations omitted).

       Here, Simons alleges that he first “discovered the malpractice of the Buchanan firm” upon

the exercise of his Put Option “in March 2020.” Am. Compl. ¶ 54. Though Simons asserts




                                                  13
          Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 15 of 28




multiple theories of recovery, each claim is grounded on Buchanan’s alleged violation of its duty

to “avoid” and “disclose” purported “conflicts of interest” in representing Brown adverse to

Simons in connection with the Amendment II, which was signed in December 2015. See Am.

Compl. ¶¶ 72, 78, 85, 91, 98. As is clear from the face of the Amended Complaint, this cause of

action did not accrue in March 2020 but at least four and a half years earlier.

         On November 18, 2015, Brown forwarded Simons an email exchange with Buchanan

attorney Craig Mills that discussed Brown’s proposed changes to the draft of Amendment II,

including the language giving rise to this dispute, and further made clear that Buchanan was

representing Brown in the transaction. See Am. Compl., Ex. 7. Amendment II was also executed

by Simons intending to be legally bound on December 3, 2015, which means as of that date, he

was in possession of and fully apprised of the language about which he now complains, knowing

that Buchanan had represented Brown on Amendment II. See id., Exs. 7, 8. Thus, by December

3, 2015, Simons was objectively in possession of all the “salient facts” on which his claims are

based.

         Moreover, the Put-Call Agreement was subsequently amended again in April 2016.

Because Amendment III dealt with the same provisions as Amendment II, Simons’ attention was

again focused, four and a half years before he initiated this action, upon the very language he now

finds offensive in the Put-Call Agreement. Thus it is wholly unreasonable that Simons first became

aware of his potential cause of action in March 2020. See Svarzbein, 1999 U.S. Dist. LEXIS

14516, at *22. Accordingly, Counts I, II, III, IV and V should all be dismissed as time barred,

having been asserted more than five years after Simons learned of Buchanan’s purported conflict

of interest and approved the language he now finds offensive. See id.; Edwards, 2002 U.S. Dist.

LEXIS 16301, at *14.




                                                 14
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 16 of 28




       III.    The Amended Complaint Should Be Dismissed for Failure to State a Claim

       Pennsylvania law recognizes legal malpractice claims under both tort and breach of

contract theories. Svarzbein, 1999 U.S. Dist. LEXIS 14516, at *15. To state a claim under a

negligence theory, the plaintiff bears the burden of proving: (1) employment of the attorney or

other basis for a duty; (2) failure of the attorney to exercise ordinary skill and knowledge; and (3)

that such failure was the proximate cause of the harm to the plaintiff. ASTech Int’l, 676 F. Supp.

2d at 400 (citing Gorski v. Smith, 812 A.2d 683, 693-94 (Pa. Super. Ct. 2002)). Courts applying

Pennsylvania law interpret a claim for breach of fiduciary duty in the legal malpractice context as

a claim for breach of the duty of loyalty. Nkansah v. Kleinbard LLC, 2020 U.S. Dist. LEXIS

33094, at *15 (E.D. Pa. Feb. 26, 2020). “At common law, an attorney owes a fiduciary duty to his

client; such duty demands undivided loyalty and prohibits the attorney from engaging in conflicts

of interest, and breach of such duty is actionable.” Id. (citations omitted).

       A legal malpractice claim “sounds in negligence unless it is alleged that the [attorney]

breached one of the ‘specific executory promises which comprise the contract.’” New York Cent.

Mut. Ins. Co. v. Edelstein, 637 F. App’x 70, 73 (3d Cir. 2016) (citing Bruno v. Erie Ins. Co., 106

A.3d 48, 70 (Pa. 2014)). Recovery under a contract theory “must be assessed under the terms of

the contract” and is “governed by general contract law principles.” Svarzbein, 1999 U.S. Dist.

LEXIS 14516, at *27 (citing Fiorentino v. Rapoport, 693 A.2d 208, 212 (Pa. Super. 1997)). This

includes the privity requirement. See id. at *31. To sustain a claim for breach of contract, a

plaintiff “may not rely upon evidence that the lawyer merely breached the general, non-

contractually created duty of care.” Id. at *28 (citing Tuman v. Genesis Assoc., 894 F. Supp. 183

(E.D. Pa. 1995)). “The gist of such an allegation is negligence, not breach of contract.” Brenco

Oil, Inc. v. Blaney, 2017 U.S. Dist. LEXIS 204775, at *12 (E.D. Pa. Dec. 13, 2017).




                                                 15
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 17 of 28




               A. Count III Is Barred by the Gist of the Action Doctrine

       A legal malpractice claim sounding in contract requires that the plaintiff establish that the

attorney “failed to perform a specific task under the contract.” Brenco Oil, 2017 U.S. Dist. LEXIS

204775, at *8. Here, the Amended Complaint does not identify any such failure, nor the breach

of any “specific executory promises which comprise the contract.” See Edelstein, 637 F. App’x at

73. Rather, in support of his claim for breach of contract, Simons alleges that Buchanan “failed to

exercise the ordinary skill and knowledge related to the professional practice of law” and

“breach[ed] [its] duty to avoid conflicts of interest by placing Brown’s interests far above those of

Simons.” Am. Compl. ¶¶ 86, 87. Thus, Simons’ “malpractice claim arises from [Buchanan’s

alleged] negligent performance of its contractual obligations and, therefore, sounds in tort.” See

Edelstein, 637 F. App’x at 73. Accordingly, Count III should be dismissed both under the gist of

the action doctrine and for the additional reasons set forth below.

               B. Counts I, II, III and IV Should Be Dismissed for Failure to Plead the
                  Existence of an Attorney-Client Relationship

       While legal malpractice claims sounding in tort and in contract necessarily involve proof

of different elements, recovery under either theory requires that the plaintiff plead the existence of

a duty arising out of an attorney-client relationship. See ASTech Int’l, 676 F. Supp. 2d at 400;

Svarzbein, 1999 U.S. Dist. LEXIS 14516, at *31. The same is true of Simons’ claim for negligent

misrepresentation. See Villari Brandes & Giannone, PC v. Wells Fargo Fin. Leasing, Inc., 2013

U.S. Dist. LEXIS 141391, at *23-24 (E.D. Pa. Sept. 30, 2013); see also Smith v. Griffiths, 327 Pa.

Super. 418, 425, 476 A.2d 22, 26 (Pa. Super. Ct. 1984) (“The general rule is that an attorney will

be held liable for negligence only to his client.”).

       “Absent an express contract, an implied attorney-client relationship will be found only if

1) the purported client sought advice or assistance from the attorney; 2) the advice sought was



                                                  16
        Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 18 of 28




within the attorney’s professional competence; 3) the attorney expressly or impliedly agreed to

render such assistance; and 4) it is reasonable for the putative client to believe the attorney was

representing him.” Cost v. Cost, 677 A.2d 1250, 1254 (Pa. Super. Ct. 1996). Here, the Amended

Complaint fails to allege that either an express or implied attorney-client relationship ever arose

between Simons and Buchanan. In fact, the only express contract (Buchanan’s engagement letter

with RDS) proves the exact opposite – that Buchanan did not represent Simons.

       The Amended Complaint alleges that in October 2013 “Simons signed a fee agreement for

the Buchanan Firm to represent RDS ‘in connection with pursuing vending opportunities with

the Philadelphia Airport…[’]” Am. Compl. ¶ 20 (emphasis added). However, a law firm retained

by an LLC does not enter into a relationship with its members, as well. Indeed, Pennsylvania Rule

of Professional Conduct 1.13(a) provides that “[a] lawyer employed or retained by an organization

represents the organization acting through its duly authorized constituents.” Rule 1.13(a) thus

“makes it clear that an attorney representing a corporation generally represents the corporation and

not the corporation’s shareholders, officers or directors.” Robertshaw v. Pudles, 2014 U.S. Dist.

LEXIS 62305, at *3 (E.D. Pa. May 6, 2014).

       The engagement letter signed by Simons himself expressly states that Buchanan only

represented RDS, not Simons or any of the individual members of RDS:

               Scope of Representation

               The Company is our sole client with respect to this engagement. Individuals
               or entities that are affiliated with the Company, such as its equity owners,
               members, officers, directors, parent entities, joint ventures, subsidiaries or
               other affiliates, are not clients of the Firm, unless we otherwise agree in
               writing.

Am. Compl., Ex. 3 at p. 2 (emphasis added). Simons does not allege that he ever signed an

engagement letter in which he retained Buchanan to represent him personally, nor that he has ever

paid any invoice issued by Buchanan for legal services with his own funds, nor that he ever had


                                                17
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 19 of 28




any communications with Buchanan regarding the Put-Call Agreement and/or Amendment II

thereto. Indeed, the invoices attached to the Amended Complaint indicate that the charges were

billed to RDS, and RDS, not Simons, paid those invoices. See Am. Compl., Exs. 5, 6.

       Buchanan has never represented Simons individually in any matter whatsoever. Simons

has not alleged, because he could not do so in good faith, that Buchanan provided him advice and

counsel on the Put-Call Agreement or its Amendments (or alleged that Buchanan even

communicated with him on these matters). On the contrary, the documents attached to the

Amended Complaint clearly show that Buchanan represented Brown and was adverse to Simons

in the drafting of the original Put-Call Agreement and each of the Amendments thereto, as Simons

was objectively aware in 2007, 2011 and in 2015. See Am. Compl., Exs. 1, 2, 7, 8. Accordingly,

the Amended Complaint fails to allege the existence of an attorney-client relationship between

Simons and Buchanan. Nor would it be “reasonable” for Simons to believe that such a relationship

existed. See Cost, 677 A.2d at 1254 (“plaintiff’s belief that the defendants represented her interests

was a subjective one, which is insufficient to overcome the grant of preliminary objections.”)

       Throughout his pleading, Simons repeatedly and improperly attempts to conflate

Buchanan’s representation of RDS with the firm’s putative representation of Simons individually.

Specifically, the Amended Complaint alleges “at all relevant times the Buchanan Firm represented

not just RDS, but Simons and all of his business interests as well.” Am. Compl. ¶ 24; see also id.

at ¶¶ 26-28.7    However, the October 11, 2013 engagement letter attached to the Amended




7
  Oddly, Simons further alleges the existence of a conflict because “RDS was in fact the successor
to the ownership that was delineated in the terms of the Put and Call Agreement, and was the sole
beneficiary of the outcome of the enforcement of the breach of the terms of the agreement which
is at the center of this case.” Am. Compl. ¶ 25. It is not immediately apparent how RDS, the
entity, could be the successor to its ownership. Indeed, the ownership of RDS delineated in the
Put-Call Agreement was John Brown and Alan Simons, with Brown having the right or duty to


                                                 18
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 20 of 28




Complaint expressly states that Buchanan did not represent Simons personally. See id., Ex. 3 at

p. 2.

        To be sure, given his level of sophistication and business experience as a “serial

entrepreneur and pioneer of the vending industry” (Am. Compl. ¶ 13), it is entirely implausible

that Simons believed Buchanan was representing him personally simply because Buchanan

attorneys “communicate[d] directly with Simons” regarding “RDS’ continuing legal matters” and

provided “general corporate advice” for RDS (id. at ¶ 36). This is particularly true given that the

invoices attached to the Amended Complaint indicate that the charges for these services were billed

to RDS, not to Simons, and the engagement letter expressly provided that Simons was not the

client. See id., Exs. 3, 5, 6. Moreover, since 2019, the parties have been engaged in a dispute over

the Put-Call Agreement, both before the AAA and in an action challenging the Arbitration award

that is currently pending in the Third Circuit. At no point over the last two years has Simons ever

objected to Buchanan’s representation of Brown in this litigation, further undermining any

inference that Simons reasonably believed the firm represented him in connection with the drafting

of Amendment II.

        The decision in Cost is instructive here. In that case, the plaintiff asserted claims for

malpractice against the attorneys who represented her husband and other entities in the sale of a

business, alleging that the attorneys had failed to explain the sale to her prior to execution of the

closing documents. See Cost, 677 A.2d at 1253-54. The Superior Court affirmed the trial court’s

dismissal of the claims, holding that the complaint failed to sufficiently allege that the “defendants

owed the plaintiff a duty to represent her interests in the transaction.” Id. at 1255. Similarly, the



buy Simons out. Both Brown and Simons were beneficiaries of the Put-Call Agreement and of
any enforcement of its terms. Additionally, RDS is not a party here.



                                                 19
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 21 of 28




court in Svarzbein dismissed a legal malpractice claim, holding that the defendant attorney “was

not privy to any contract with plaintiff.” 1999 U.S. Dist. LEXIS 14516 at *31. The Court should

reach the same result here, where the allegations in the Amended Complaint fail to establish an

attorney-client relationship between Simons and Buchanan. See also Villari, 2013 U.S. Dist.

LEXIS 141391, at *24 (“Because VBG has not plausibly alleged that either Wells Fargo or [its

attorney] owed it a duty of care…, VBG’s negligence claim [ ] must also be dismissed.”).

Accordingly, Counts I through IV of the Amended Complaint should be dismissed.

               C. Simons Fails to Plead Breach of Any Duty or Causation of Damages

       The Amended Complaint repeatedly alleges that Buchanan violated Pennsylvania Rule of

Professional Conduct 1.7 and cites the firm’s “conflicts of interest” in representing Brown adverse

to Simons in support of each of the five Counts in the Amended Complaint. See Am. Compl. ¶¶

5, 31, 39, 40, 45, 50, 62, 72, 74, 79, 82, 85, 88, 91, 98. However, even taken as true, the allegation

that Buchanan violated Rule 1.7 does not support a cause of action on its own. To the contrary, as

this Court has held:

               “[S]imply because a lawyer’s conduct may violate the rules of ethics
               does not mean that the conduct is actionable, in damages or for injunctive
               relief.” Maritrans GP, Inc. v. Pepper, Hamilton & Scheetz, 529 Pa. 241, 602
               A.2d 1277, 1284 (Pa. 1992). The preamble to the Rules themselves cautions
               that “[v]iolation of a Rule should not itself give rise to a cause
               of action against a lawyer nor should it create any presumption in such a
               case that a legal duty has been breached.” Pa. R. Prof’l Conduct, pmbl. ¶
               19.

Brenco Oil, 2017 U.S. Dist. LEXIS 204775, at *15 (dismissing attorney malpractice claim based

on purported violation of Rule 1.7). It is well established that attorney malpractice claims “bear

the traditional elements of a general claim of negligence--duty, breach, causation and damages.”

Cost, 677 A.2d at 1254. Tortious interference with contractual relations similarly requires the




                                                 20
        Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 22 of 28




“occasioning of actual legal damage as a result of the defendant’s conduct.” Pelagatti v. Cohen,

536 A.2d 1337, 1343 (Pa. Super. Ct. 1987). Here, Simons fails to plead any of these elements.

       As explained in Section III.B, supra, Buchanan owed no duty to Simons because no

attorney-client relationship ever existed. Nor does Simons plead the required elements of breach

or causation of damages. The Amended Complaint reveals that Simons’ claims against Buchanan

are premised upon his complete misunderstanding of Amendment II:

                 [T]he change of the Valuation Date in the final draft of the Second
                 Amendment effectively reduced the aggregate purchase price of RDS, on
                 the exercise date of March 17, 2020 and for the Put Period ending December
                 31, 2019, to the value of RDS on December 3, 2015, preventing Simons
                 from receiving the benefit of over four (4) years of growth of RDS arising
                 from Simons’ work, and allowing Brown to obtain all of that benefit by
                 saving him millions of dollars in the purchase of Simons’ ownership of
                 RDS, a fraction of what it is really worth.

Am. Compl. ¶ 56. Simons’ proffered interpretation is simply inconsistent with the express

language of Amendment II. The reason Simons did not receive a higher valuation for his shares

is because he elected not to exercise his Put Option in 2016, 2017, 2018 or 2019 as RDS grew in

value. Instead, he held onto his shares expecting them to increase in value and not expecting

COVID to come along. The only reason Simons did not receive the highest possible value for his

shares is that he waited to put his shares to Brown until a time when COVID adversely impacted

the valuation.

       Amendment II expressly provides that Simons was to receive the higher valuation of RDS

as calculated either on December 3, 2015 (the start of the Put Period) or on Brown’s Closing Date.

Ex. 8 at amended paragraph 2.8 Thus, under the language of Amendment II, Simons was not to be




8
  Paragraph 2 of Amendment II provides “The Put Purchase Price shall be the greater of (A) the
price that would be paid to Simons calculated based upon the Valuation Date (as defined above)
and (B) the price that would be paid to Simons if the Valuation Date was the last day of the


                                                 21
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 23 of 28




denied the fruits of his labors were RDS to increase in value between December 3, 2015 and

Brown’s Close Date. Amendment II also included a number of additional protections for Simons,

including the requirement that “Simons (or his estate, as the case may be) shall continue to be paid

his then base salary until the Option Interests are paid in full.” Id.

       Finally, and perhaps most crucially, in fixing the Valuation Date for the Put Option as the

same date as the start of the Put Period, paragraph 2 of Amendment II mirrors the provision as it

appeared in the original 2007 Put-Call Agreement and as extended by Amendment I in 2011 –

both of which were drafted when Simons admits he was being advised by counsel other than

Buchanan. See Am. Compl., Exs. 1, 2, 8. Indeed, given this continuity of the language pertaining

to the Valuation Date, the allegation that Buchanan “concealed” this non-existent “change in the

valuation of the purchase price in favor of Brown,” which Plaintiff contends forms the “heart of

[his] claims of malpractice and intentional conduct” is absurd on its face. See id. ¶ 46. So too is

Simons’ claim that Buchanan “had a duty to exercise reasonable care to disclose to Simons its full

perceived understanding of the Second Amendment, that the ‘Valuation Date’ for the Put Option

would be the date the Second Amendment is signed” (id. ¶ 91), since that provision remained

unchanged from either the original Put-Call Agreement or Amendment I. See Am. Compl., Exs.

1, 2, 8. Thus, even assuming the truth of Simons’ allegations that an attorney-client relationship

existed, which it did not, the Amendment Complaint nevertheless fails to identify any action by

Buchanan in connection with Amendment II that caused Simons any harm. See Cost, 677 A.2d

at 1255 (“our review of the pleadings fails to indicate how the plaintiff has been damaged by the

alleged misconduct of the defendants”).




calendar month that ended immediately prior to the date on which Buyer pays for the Option
Interests in Full.”


                                                  22
            Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 24 of 28




        The Amended Complaint is further beset by its failure to adequately plead any

compensable damages. “[I]n a legal malpractice action, it is not sufficient for a plaintiff to prove

future or speculative damages; rather, a plaintiff must prove actual damages arising from an

attorney’s breach of duty.” Cook v. Gelman, 2018 Pa. Super. Unpub. LEXIS 537, at *9, (Pa. Super.

Ct. Feb. 21, 2018). Here, Simons alleges only that his misinterpretation of the Valuation Date is

in “dispute,” which potentially gives rise to “millions of dollars” in damages involving “additional

litigation and exposure,” the “filing” and “expense” of arbitration, and the potential that such

arbitration finds that the purchase price of his interest in RDS has been “reduced and eviscerated.”

Am. Compl. ¶¶ 54, 65. This assertion of theoretical financial loss fails to satisfy the damages

requirement of a legal malpractice claim. See Cost, 677 A.2d at 1255 (holding that plaintiff’s

reference to “damages she ‘may be forced’ to pay” because of alleged malpractice was insufficient

to support recovery). Nor does it articulate damages sufficient to support of a claim for tortious

interference with contractual relations. See Pelagatti, 536 A.2d at 1343 (holding that “claim of

pecuniary loss” arising from defendant’s alleged tortious interference was “premature as a matter

of law” prior to “verdict through final judgment” in separate litigation). Moreover, Simons’ claims

for litigation costs are not compensable at all under the American Rule. See Bd. of Trs. v. Liberty

Mut. Ins. Co., 2015 U.S. Dist. LEXIS 91723, at *10 (E.D. Pa. July 14, 2015) (“The general rule of

law, known as the ‘American Rule’ is that each party to a lawsuit bears its own attorneys’ fees.”).

Accordingly, for these additional reasons, the Amended Complaint should be dismissed in its

entirety.

                D. Count V Should Be Dismissed for Failure to Plead the Elements of Tortious
                   Interference with Contractual Relations

        To set forth a viable cause of action for tortious interference with contract under

Pennsylvania law, plaintiffs must plead the following elements: (1) the existence of a contractual,



                                                23
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 25 of 28




or prospective contractual relation between the complainant and a third party; (2) purposeful action

on the part of the defendant, specifically intended to harm the existing relation, or to prevent a

prospective relation from occurring; (3) the absence of privilege or justification on the part of the

defendant; and (4) the occasioning of actual legal damage as a result of the defendant’s conduct.

Pelagatti, 536 A.2d at 1343. As explained in Section III(C), supra, Simons fails to plead the

second and fourth elements of a tortious interference claim. Nor does the Amended Complaint

satisfy the first or third elements of such a claim.

       In Count V, Simons alleges that “there were existing contracts between Simons and a third

party, Brown” — namely, “the Put and Call Agreement and the MIPA” — and that Buchanan

“took purposeful, intentional and wrongful action specifically intended to harm that existing

relation, to the detriment of Simons.” Am. Compl. ¶¶ 96, 97. However, because Simons seeks

recovery against Buchanan in its capacity as an agent of Brown in connection with the Put-Call

Agreement and MIPA, to which Brown is a party, Simons’ claim for tortious interference

necessarily must fail. See A.D.E. Food Servs. Corp. v. City of Philadelphia, 1996 U.S. Dist. LEXIS

15159, at *30 (E.D. Pa. Oct. 11, 1996) (“In Pennsylvania, one cannot be liable for tortious

interference with a contract to which one is a party.” (citation omitted)); Surya Sys. v. Sunku, 2005

U.S. Dist. LEXIS 12544, at *10 (E.D. Pa. June 24, 2005) (“Defendants rightly assert that a tortious

interference claim against Sunku cannot lie, because Sunku was a party to the contract in question

and therefore cannot have been a third-party interloper.”).

       Moreover, in order to make out a claim for tortious interference with contractual relations,

a plaintiff must not only prove the defendant’s “purposeful action” but also that such action was

taken without “privilege or justification.” Pelagatti, 536 A.2d at 1343. In Count V, Simons

contends “the Buchanan Firm had no privilege or justification for its conduct” in representing




                                                  24
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 26 of 28




Brown in connection with Amendment II. Am. Compl. ¶ 98. However, “[w]here an attorney

represents a client in litigation or during arms[’] length negotiations, the public interest demands

that attorneys, in the proper exercise of their functions as such, not be liable to adverse parties for

acts performed in good faith and for the honest purpose of protecting the interests of their

clients.” Smith, 476 A.2d at 26 (affirming defendant attorney’s preliminary objections). See also

Brown v. Delaware Valley Transplant Program, 372 Pa. Super. 629, 539 A.2d 1372, 1375 (Pa.

Super. Ct. 1988) (affirming dismissal of claims in light of defendant attorney’s immunity from

suits based on conduct undertaken in connection with representation of client in judicial

proceeding).

       Attorneys have a duty to zealously represent their clients. Exposure to liability to third

parties, particularly adverse parties, for acts performed in good faith necessarily undermines this

obligation. Thus, lawyers are generally immune to such claims, whether arising from conduct

undertaken during litigation or based on advice provided in the transactional context. See E. Aaron

Enters. v. Weil, 2009 U.S. Dist. LEXIS 149849, *13-14 (E.D. Pa. May 20, 2009). In granting the

defendant attorney’s motion to dismiss, the court in Weil held:

               The Weil Defendants argue that Plaintiff has failed to state a claim against
               them because, as alleged by Plaintiff, they “did nothing more than render
               advice to their client and inform Plaintiff of CIT’s validly held and perfected
               security interest in Northwest’s property.” I agree….[A]ttorneys, in the
               proper exercise of their functions as such, [are] not [] liable to adverse
               parties for acts performed in good faith and for the honest purpose of
               protecting the interests of their clients…[T]the Weil Defendants were
               merely acting within the scope of their attorney-client relationship with
               CIT….In these circumstances, I am compelled to conclude that Plaintiff has
               failed to state a claim against the Weil Defendants.

Id. at *13-14 (citations omitted). Similarly, in holding that an attorney was not liable for an

intentional tort based on advice provided to his client, the court in Smith observed:




                                                  25
         Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 27 of 28




               The advice was given by an attorney to a client whom he represented in an
               acrimonious divorce action. The attorney’s advice was that his client could
               enter what was formerly the marital home and remove personal property.
               Even if the advice had been intended to persuade appellant to agree to a
               property settlement, the attorney’s motive was not improper; he was clearly
               acting in the interests of his client. For such advice there can be no liability
               to the adverse party.

476 A.2d at 27. Here, like the plaintiffs in Weil and Smith, Simons seeks recovery for an intentional

tort based on advice that Buchanan’s gave to Brown in connection with Amendment II. Buchanan

was justified in providing this advice to Brown, having done so in good faith in the service of its

client as a party adverse to Simons in that transaction. Accordingly, for this additional reason,

Count V should be dismissed.

                                         CONCLUSION

       For all of the foregoing reasons, Defendant Buchanan Ingersoll & Rooney PC respectfully

requests that this Court grant its motion and dismiss the Amended Complaint in its entirety and

with prejudice.


Dated: March 8, 2021                           Respectfully submitted,

                                              /s/ Craig D. Mills
                                              Craig D. Mills (PA ID No. 81331)
                                              Andrew G. Hope (PA ID No. 317932)
                                              BUCHANAN INGERSOLL & ROONEY PC
                                              Two Liberty Place
                                              50 S. 16th Street, Ste 3200
                                              Philadelphia, PA 19102
                                              Tel: (215 665-8700
                                              Fax: (215) 665-8760

                                              Attorneys for Buchanan Ingersoll & Rooney PC




                                                 26
        Case 2:21-cv-00129-CMR Document 6 Filed 03/08/21 Page 28 of 28




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served this 8th

day of March, 2021, upon counsel of record via the Court’s ECF filing system.




                                                    /s/ Craig D. Mills
                                                    Craig D. Mills




                                               27
